Exhibit 99.1 Sun Hydraulics Agrees to Acquire Enovation Controls, a Leader in Electronic Control, Display and Instrumentation Solutions Acquisition Positions Sun in New Markets, Expands Opportunities for Growth and Customer Reach SARASOTA, FL, November 7, 2016 – Sun Hydraulics Corporation (NASDAQ: SNHY) has entered into an agreement with Enovation Controls, LLC, an Oklahoma-based and privately held provider of electronic control, display and instrumentation solutions, to acquire its Power Controls (PC) and Vehicle Technologies (VT) lines of business.The acquisition is expected to close in 30 days, subject to regulatory approval and other customary closing conditions.
